DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-19 and 22-25 are pending and presented for examination. Claims 1 and 3-18 remain allowed. As claims 23 and 24 are dependent upon allowed claims 1 and 18, they are also allowable.

Response to Arguments
Applicant’s remarks dated 26 May 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 19, 20 and 22 under 35 U.S.C. 103 over Smereri in view of Choi and optionally in view of Jang is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Smereri “is silent about the feature that the polynuclear hydrocarbon is selected from . . . “ (Remarks at 9). This is agreed, however as noted in the previous Office Actions, Choi is cited to disclose such.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 22 and 25 are rejected under 35 U.S.C. 103 over Semeri in view of Choi and optionally in view of Jang.

A) Reacting a PAH (Semieri at 17844 R col);
B) Heat treating said mass of halogenated pyrene at 150 C (Semieri at 17845 L col) on a silver substrate, and to a second temperature at 405 C (Semieri at “Fig. 3(B)”) to form graphene domains dispersed in a disordered matrix of hydrocarbon molecules, wherein said graphene domains are each composed of one plane of hexagonal carbon atoms or fused aromatic rings having a length of 10 nm (Semieri at 17848 R col).
However, Semieri does not expressly that there is a separation and isolation of said planes of hexagonal carbon atoms or fused aromatic rings to recover graphene sheets from said disordered matrix. Though it would be considered to be within the level of ordinary skill in the art to separate the graphene from the catalyst substrate thusly isolating the nanoribbons from each other for usage.
To the extent Semieri does not obviously disclose such, Jang in a method of forming graphene discloses usage of exfoliation to isolate and separate the graphene layers (Jang at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the exfoliation of Jang. The teaching or suggested motivation in doing so being formation of platelets from the ribbons (Jang at 2:45-50). 
Smeireri does not expressly state a halogenated PAH nor usage of the claimed catalysts.
Choi in a method of making graphene sheets discloses usage of halogenated anthracene (Choi at [0032] & [0059] such that it is solid after CVD) and usage of graphitizing catalysts during heat treatment (Choi at [0052]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Smeireri in view of the 
As to claim 25, the graphite has a length of ~10nm (Semieri at 17848 R col) and Choi (at [0082]) discloses width/length 10 nm to 1000 mm which overlaps that range instantly claimed.

Conclusion
Claims 1, 3-18, 23 and 24 are allowed. Claims 19, 22 and 25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796